DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “up to 20% of an enhanced additive” is indefinite. It is unclear whether this is referring to a weight percent, a volume percent, a particle count percent, or something else. The Examiner notes that any amendment to this limitation must be supported by the originally filed specification. 
Regarding claims 5, 6, 13 and 14, it is unclear whether or not “can be” requires the claimed components, or whether this is merely optional language. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiser USPA 2002/0152890 A1.
Regarding claims 16 and 17, Leiser discloses an air filter comprising a filtration material having at least one surface (figures 2A-2B: right surface of filter 16; paragraph 28), an enclosed frame surrounding said filter material but exposing said one surface (figures 1 and 4: frame material surrounding filter 16), said filter material having intermittent geometric shapes of a latex base on said at least one surface (figures 2A and 2B: right tips 26 contain latex coating; paragraph 31; because the latex is only on the tips, it is considered to be intermittent and in a geometric shape), said latex base comprising a latex binder (paragraph 31) and of an enhanced additive (paragraph 31: latex contains silver and copper particles). Leiser discloses that the coatings contains silver (paragraph 31), which is inherently an antimicrobial agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leiser USPA 2002/0152890 A1.
Leiser is relied upon as above.
Regarding claim 1, Leiser discloses an air filter comprising a filtration material having at least one surface (figures 2A-2B: right surface of filter 16; paragraph 28), an enclosed frame surrounding said filter material but exposing said one surface (figures 1 and 4: frame material surrounding filter 16), said filter material having intermittent geometric shapes of a latex base on said at least one surface (figures 2A and 2B: right tips 26 contain latex coating; paragraph 31; because the latex is only on the tips, it is considered to be intermittent and in a geometric shape), said latex base comprising a latex binder (paragraph 31) and of an enhanced additive (paragraph 31: latex contains silver and copper particles). 
Leiser does not explicitly disclose that the enhanced additive is up to 20%. Nevertheless, absent a proper showing of criticality or unexpected results, the amount of additive is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide an optimal amount of conduciveness at an optimum cost. MPEP 2144.05.
Regarding claims 2 and 5, Leiser discloses that the coatings contains silver (paragraph 31), which is inherently an antimicrobial agent. 
Regarding claims 9, 10 and 13, Leiser discloses that the filtration material is folded in accordion fassion to form a plurality of v-shaped pleats (see figures). Leiser does not explicitly disclose that the frame is paper-board. Nevertheless, using paper-board as a frame material is well-known in the art. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize paper-board as the frame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability of the intended use as a matter of obvious design choice. In re Leshin
Leiser does not explicitly disclose that a pressure drop of the air filter is between about .15” to about .40” with an air flow rate of between about 600 cfm to about 900 cfm. Nevertheless, absent a proper showing of criticality or unexpected results, the pressure drop is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal air flow and filtration. MPEP 2144.05.

Claims 3, 4, 6, 11, 12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leiser USPA 2002/0152890 A1 in view of Kasmark USPN 5,338,340.
Regarding claims 3, 4, 6, 11, 12, 14, 18 and 19, Leiser does not explicitly disclose that the enhanced additive contains an odor control additive such as carbon, natural or synthetic zeolites, molecular sieves, silica gel, and/or baking soda. Kasmark discloses a filter coated with carbon as an odor control additive on a latex (see Kasmark column 12, lines 24-33). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Leiser to include a carbon based odor control additive in the coating, as disclosed by Kasmark, for the purpose of controlling odor with the filter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,543,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because nearly all of the limitations of the present claims are found in the claims of USPN 10,543,447 B2. Regarding claims 1 and 9, although the claims of UPSN 10,543,447 B2 does not disclose the claimed percentage of additive or pressure drop, it nevertheless would have been obvious to one having ordinary skill in the art to optimize both of these values as .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776